         Case 1:18-cv-09352-SN Document 100-7 Filed 10/26/20 Page 1 of 2




NY DOCS:615453.1 [99998.42025
       Case 1:18-cv-09352-SN Document 100-7 Filed 10/26/20 Page 2 of 2

  Ft'om:   H8md8n AZher' hamdan@blocktech.com
Subject:   Re: expertise
   Date:   December 12, 2018 at 9:55 PM America/Los_Angeles
    To:    eric@blocktech.com
    Cc:    Nick Spanos r~~~ r. ~.:hi,:,~ i;~~~~ ~~ cor,,, Mufti Ahmed m~~fli@b~ocktech.con,, steve.g@blocktech.com

Yes we need this right away. Mufti, how does this fit into our roadmaps and who can drive this
tactically???

HAMDAN AZHAR
Director of Growth &Partnerships, Blocktech
Lead Data Scientist, Za .or ~ Founding Member, Bitcoin Center NYC
Founder, PRISMOJI ~ Former Data Scientist, Facebook
hamdanCblocktech.com ~ hamdanazhar,com
Signal (US): +1 814 880 3988




                                                                                                         BTC003060
